DETAILED ACTION
This communication is in responsive to RCE for Application 16/953216 filed on 6/8/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
		Claims 21-40 are presented for examination.

Continued Examination under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 6/8/2022 has been entered.

Response to Arguments
Examiner holds the double patenting rejection in abeyance until allowability determined as requested by the applicant (Remarks p. 7-8 filed on 5/2/2022).



5.	Applicant’s arguments in the amendment filed on 6/8/2022 regarding claim rejection under 35 USC § 102 with respect to Claims 21-40 are moot in view of the new ground of rejection.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-32 and 34-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10848582 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued patent anticipate (issued patent is narrower than co-pending application) every element of the co-pending application claims. 
Claims 21-32 and 34-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of co-pending application 14/852272. The co-pending application claims renders the claims in this application obvious where the copending application is much narrower than this application.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-32 and 34-40 are rejected under 35 U.S.C. 103 as being unpatentable over Newton et al. (hereinafter Newton) US 2013/0159472 A1 in view of Stevens et al. (hereinafter Stevens) US 2014/0181268 A1. 

Regarding Claim 21, Newton teaches a system, comprising: 
a plurality of computing devices comprising one or more processors and memory and configured to implement a content delivery network comprising an origin server and an edge server (¶0079 & ¶0154 & ¶0185 & Figs. 8 & 11; CDN 100 that includes edge and origin cashes that are similar to edge server and origin server respectively), 
wherein the edge server comprises a content cache configured to store content retrieved from the origin server (Figs. 8, 11, ¶0079 & ¶0105; edge cash), and wherein the edge server is configured to: 
receive a request for content from a client device (Fig. 15A & ¶0139-¶0143 receiving a customer request), wherein receiving the request for the content represents encountering a content request event (Fig. 15A & ¶0139-¶0143 & ¶0149; customer configuration scripts CCSs –customer specific handlers- “content request event” are configured to process a customer’s request when processing arrives a t a particular hook point “events”), 
and wherein the content request event is associated with a function based on customer input received by a user interface of the content delivery network (Figs. 11, 15B, ¶0139-¶0143, ¶0157-¶0160, & ¶0211-¶0248 & Fig. 20A; customer configuration scripts CCSs –customer specific handlers- “content request event associated with a function” that program handlers/functions at various hook points and are configured to process a customer’s request instead of the default mode of processing when processing the request arrives at a particular hook point “events” e.g. user’s CCS is validate then run to handle a request. Note that Customers may provide handlers, parameters for existing handlers, or routines to be invoked by handlers at certain stages of the processing  and examples are provided e.g. HTTP, SSL listeners that execute a specified sequence of handlers when port number matches 80 or 443, see ¶0125-¶0128 & ¶0253. Also note that CDN may be a customer associated with one or more CCSs to perform the appropriate processing serving other CDN, see ¶0149), 
perform the function responsive to encountering the content request event (Figs. 15B & 20A-C illustrate handling a request in view of CCS . Also see ¶0217); 
generate the content based at least in part on performing the function (Figs. 15B & 20A-C illustrate handling a request in view of CCS. Also see ¶0230; modifying the request via scripts when processing a user’s request); 
and send the generated content to the client device (Fig. 15B step 1520. Also see Figs. 11 & 15B; sends a response to client 1103).
Newton teaches CCS as stated above that handlers requests and processing which suggests the limitation “the customer input received by the user interface comprising selection of the function and a specification that the content request event is to be associated with the function;”
However, Examiner cites to a secondary art to support Newton’s teachings.
Stevens teaches the customer input received by the user interface comprising selection of the function and a specification that the content request event is to be associated with the function (¶0053-¶0062, ¶0070-¶0073 & fig. 5; Stevens teaches that once a client sends in a content request, CDN server locates and binds the request to metadata configuration files 302a “event” then applies certain functions associated with the event including specification that the function be associated with the event. Note that dynamic control information may be parameters, e.g., an input to a function in the metadata configuration file. The dynamic control information may be functions or logic. In this way the dynamic control information represents a layer of abstraction within the metadata configuration file. The retrieved dynamic control information may be cached locally for use in handling subsequent requests, see ¶0020). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed limitation to incorporate the teachings of Stevens into the system of Newton in order to configure content servers to handle client requests (abstract). Utilizing such teachings enable the system to provide scalable and configurable solutions for delivering and managing metadata, preferably by leveraging dynamically obtained control information (abstract). For example, a given content server may store metadata, e.g., in a configuration file, that references dynamic, late-bound control information for use in satisfying dependencies (abstract). This dynamic control information can be requested by the CDN content server, typically from a remote host, when needed to parse and execute the metadata (abstract). 

Regarding Claim 22, Newton further teaches the system as recited in claim 21, wherein, in performing the function, the edge server is configured to: modify a header of an HTTP request for the content (Fig. 15B & ¶0155-¶0159; request using an HTTP request including information in HTTP header is modified according to CCS that influence where and how to retrieve the resource), wherein the HTTP header is sent rom the edge server to the origin server (Fig. 15B & ¶0154; It should be appreciated that the CDN component may be a cache (e.g., an edge cache, a parent cache, an origin cache, a control core, etc.), and the requested resource may be any resource, including resources requested by clients external to the CDN on behalf of customers or subscribers to the CDN and those resources that are requested by other CDN components and comprise CDN data. Moreover, see ¶0106-¶0107, ¶0212; scripts can be used for: [0213] Configuration [0214] Customer-specific event handling and HTTP rewriting. Also see Fig. 11 & ¶0140-¶0158; scripts are used which specify the sequence to be used to handle requests for a particular customer including its own HTTP requests by using different sequence depending on the local environment including information in an HTTP header e.g. the CCS (and possibly information associated with the request, e.g., HTTP header information) provides the cache with sufficient information for it to locate a copy of the resource, if needed.  The cache server may obtain the requested resource from another cache or from an origin server.  In some embodiments the cache server may redirect the client to another location from which to obtain the content).

Regarding Claim 23, Newton further teaches the system as recited in claim 21, wherein, in performing the function, the edge server is configured to: modify the request for the content (¶0197-¶0210 & Figs. 15B & 20A-C illustrate handling a request in view of CCS. Also see ¶0230; modifying the request via scripts when processing a user’s request).

Regarding Claim 24, Newton further teaches the system as recited in claim 21, wherein, in performing the function, the edge server is configured to: modify an HTTP header of a content response to the request for the content (Fig. 15B & ¶0155-¶0159; request using an HTTP request including information in HTTP header is modified according to CCS that influence where and how to retrieve the resource. Moreover, ¶0106-¶0107, ¶0212; scripts can be used for: [0213] Configuration [0214] Customer-specific event handling and HTTP rewriting. Also see Fig. 11 & ¶0140-¶0158; scripts are used which specify the sequence to be used to handle requests for a particular customer including its own HTTP requests by using different sequence depending on the local environment including information in an HTTP header e.g. the CCS (and possibly information associated with the request, e.g., HTTP header information) provides the cache with sufficient information for it to locate a copy of the resource, if needed.  The cache server may obtain the requested resource from another cache or from an origin server.  In some embodiments the cache server may redirect the client to another location from which to obtain the content).

Regarding Claim 25, Newton further teaches the system as recited in claims 21, wherein the request for the content is sent to a first uniform resource locator (URL), and wherein, in performing the function, the edge server is configured to: redirect the request for the content to a second URL (¶0107, ¶0145 & ¶0155; HTTP request and URL. See ¶0155-¶0157; the CCS (and possibly information associated with the request, e.g., HTTP header information) provides the cache with sufficient information for it to locate a copy of the resource, if needed.  The cache server may obtain the requested resource from another cache or from an origin server.  In some embodiments the cache server may redirect the client to another location from which to obtain the content).

	Claim 26 is substantially similar to claim 21, thus the same rationale applies. 

Regarding Claim 27, Newton further teaches the method as recited in claim 26, wherein performing the function further comprises: modifying a header of an origin request for the content (Fig. 15B & ¶0155-¶0159; request using an HTTP request including information in HTTP header is modified according to CCS that influence where and how to retrieve the resource), wherein the header is sent from the edge server to an origin server of the content delivery network (Fig. 15B & ¶0154; It should be appreciated that the CDN component may be a cache (e.g., an edge cache, a parent cache, an origin cache, a control core, etc.), and the requested resource may be any resource, including resources requested by clients external to the CDN on behalf of customers or subscribers to the CDN and those resources that are requested by other CDN components and comprise CDN data. Moreover, see ¶0106-¶0107, ¶0212; scripts can be used for: [0213] Configuration [0214] Customer-specific event handling and HTTP rewriting. Also see Fig. 11 & ¶0140-¶0158; scripts are used which specify the sequence to be used to handle requests for a particular customer including its own HTTP requests by using different sequence depending on the local environment including information in an HTTP header e.g. the CCS (and possibly information associated with the request, e.g., HTTP header information) provides the cache with sufficient information for it to locate a copy of the resource, if needed.  The cache server may obtain the requested resource from another cache or from an origin server.  In some embodiments the cache server may redirect the client to another location from which to obtain the content).

Regarding Claim 28, Newton further teaches the method as recited in claim 26, wherein performing the function further comprises: modifying a routing of the request for the content (Fig. 15b & ¶0153-¶0158; the CCS (and possibly information associated with the request, e.g., HTTP header information) provides the cache with sufficient information for it to locate a copy of the resource, if needed.  The cache server may obtain the requested resource from another cache or from an origin server.  In some embodiments the cache server may redirect the client to another location from which to obtain the content).
Regarding Claim 29, Newton further teaches the method as recited in claim 26, wherein performing the function further comprises: modifying the request for the content (Fig. 15b & ¶0153-¶0158; having obtained the appropriate CCS (if one exists), the cache server then serves the resource (at 1520) using information in the CCS.  As explained, the CCS runs before the cache even obtains the resource to serve, since the CCS may program handlers at hook points which affect the request itself, and therefore which affect which resource is going to be served).

Regarding Claim 30, Newton further teaches the method as recited in claim 26, wherein performing the function further comprises: modifying a header of a content response to the request for the content (Fig. 15B & ¶0155-¶0159; request using an HTTP request including information in HTTP header is modified according to CCS that influence where and how to retrieve the resource).

Regarding Claim 31, Newton further teaches the method as recited in claim 26, wherein, based at least in part on performing the function, the content is generated at the edge server without retrieving the content from a content cache of the edge server and without retrieving the content from an origin server of the content delivery network Fig. 15B & ¶0152-¶0159; the system determines if the request can be server at the edge server).

Regarding Claim 32, Newton further teaches the method as recited in claim 26, wherein the function is performed using process isolation with respect to one or more other functions performed at the edge server (¶0217 & ¶0219; executed in a sandbox “process isolation” for secure execution).

Claim 34-36 are substantially similar to above claims, thus the same rationale applies.

Regarding Claim 37, Newton further teaches the one or more non-transitory computer-readable storage media as recited in claim 34, wherein to perform the function, the program instructions when executed on or across the one or more processors perform: modifying a protocol of the request for the content (Fig. 15B & ¶0155-¶0159; request using an HTTP request including information in HTTP header is modified according to CCS that influence where and how to retrieve the resource. Moreover, ¶0106-¶0107, ¶0212; scripts can be used for: [0213] Configuration [0214] Customer-specific event handling and HTTP rewriting. Also see Fig. 11 & ¶0140-¶0158; scripts are used which specify the sequence to be used to handle requests for a particular customer including its own HTTP requests by using different sequence depending on the local environment including information in an HTTP header e.g. the CCS (and possibly information associated with the request, e.g., HTTP header information) provides the cache with sufficient information for it to locate a copy of the resource, if needed.  The cache server may obtain the requested resource from another cache or from an origin server.  In some embodiments the cache server may redirect the client to another location from which to obtain the content).

Regarding Claim 38, Newton further teaches the one or more non-transitory computer-readable storage media as recited in claim 34, wherein to perform the function, the program instructions when executed on or across the one or more processors perform: modifying a use of a cache at the edge server, wherein the cache is used to process the request for the content (¶0107, ¶0145 & ¶0155; HTTP request and URL. See ¶0155-¶0157; the CCS (and possibly information associated with the request, e.g., HTTP header information) provides the cache with sufficient information for it to locate a copy of the resource, if needed.  The cache server may obtain the requested resource from another cache or from an origin server.  In some embodiments the cache server may redirect the client to another location from which to obtain the content).

Regarding Claim 39, Newton further teaches the non-transitory computer-readable storage medium as recited in claim 34, wherein to perform the function, the program instructions when executed on or across the one or more processors perform: redirecting the request for the content to a different address (¶0107, ¶0145 & ¶0155; HTTP request and URL. See ¶0155-¶0157; the CCS (and possibly information associated with the request, e.g., HTTP header information) provides the cache with sufficient information for it to locate a copy of the resource, if needed.  The cache server may obtain the requested resource from another cache or from an origin server.  In some embodiments the cache server may redirect the client to another location from which to obtain the content).

Regarding Claim 40, Newton further teaches the one or more non-transitory computer-readable storage media as recited in claim 34, wherein the function is selected by the customer from a set of predefined functions (Fig. 15B, ¶0139-¶0143, ¶0157-¶0160, & ¶0211-¶0248 & Fig. 20A; customer configuration scripts CCSs –customer specific handlers- “content request event associated with a function” are configured to process a customer’s request e.g. user’s CCS is validate then run to handle a request).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Newton-Stevens in view of Davis et al. (hereinafter Davis) US 2003/0135509 A1. 

Regarding Claim 33, Newton further teaches the method as recited in claim 26, Newton further teaches further comprising: replicating a read-only data store to the edge server, wherein the read-only data store comprises data specified by input from the customer (¶0139-¶0145; customer specifies scripts and hooks into the CDNs “input from the customer.” Moreover, ¶0277; In some cases it may be desirable to have a communication channel between the CDN and the origin server, in order to ingest policy information about variant selection performed at the origin so that the same can be directly replicated within the CDN rather than being inferred from a series of responses from the origin.  Content negotiation as defined in RFC2616.  Encoding Transforms Converting from one content encoding to another within the cache, as a service to customers.  Logging Controlling the amount and type of logging information generated by the request processing, and for saving that information in internally generated objects for later retrieval by special HTTP requests and/or remote logging).
wherein the function specifies the data from the read-only data store as an input to the function (Fig. 15B & ¶0153-¶0159; request using an HTTP request including information in HTTP header is modified according to CCS that influence where and how to retrieve the resource); and retrieving the data from the read-only data store at the edge server, wherein the function is performed using the data (Fig. 15B & ¶0155-¶0159; request using an HTTP request including information in HTTP header is modified according to CCS that influence where and how to retrieve the resource).
However, Newton- Stevens does not expressly teach “read-only data.”
Davis teaches “read-only data” (¶0044; Davis teaches replicating at the edge server read only databases).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed to incorporate the teachings of Davis into the system of Newton- Stevens in order to provider a transparent tunneling in the system (¶0044). Utilizing such teachings enable the system to support the system by making data persisted into globally coherent state. Id. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170. The examiner can normally be reached Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455